El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El acusado fue denunciado porque en la construcción de cierto edificio que realizaba, los andamios carecían de seto y barandilla, hecho contrario a la Ley sobre Andamios, tal como quedó enmendada en 1917. Ley No. 46, Leyes de 1917, vol. 2, pág. 351. Celebrado el juicio, la corte lo declaró culpable y le impuso una multa de $25.
No conforme el acusado, apeló para ante esta Corte Su-prema y archivó una transcripción de la que forma parte una relación de las pruebas practicadas durante el juicio.
En su alegato sostiene el apelante que la corte senten-ciadora erró al apreciar las pruebas. No estamos conformes. No solo se acredita la violación imputada por la prueba del fiscal, si que también por la de la defensa. El propio acu-sado declaró que cuando los inspectores del Departamento del Trabajo notaron la falta, él alegó que no existía; que fué entonces al propio departamento y allí se convenció de que el andamio estaba mal construido y mandó entonces a arreglarlo debidamente.
*708' En tal virtud, y habiendo examinado la ley que exige que todo andamio, plataforma u otro aparato similar, usado en la construcción, reparación, etc., de. casas, puentes, etc., irá cercado por un seto y una barandilla de seguridad, formando ángulo recto, cerrado basta la altura de 36 pulgadas sobre el piso o parte superficial de dicho andamio o plataforma, extendiéndose a lo largo basta sus extremos, sólidamente construido y de tal modo firme y asegurado, que no sea po-sible su desprendimiento del edificio o construcción, y que prescribe que cualquier persona o el administrador, superin-tendente, capataz, mayordomo o representante de dicha obra que infrinja la ley será castigado con multa mínima de $25, o cárcel por un término máximo de sesenta días, opinamos que debe confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la vista y re-solución de este caso.